UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

MONTEGO EL XAYMAKALI BEY,
Plaintiff,

v. ' Case No: 6:17-cv-2144-Orl-18DCI

PETER MCINTYRE, TRICIA LAVERNE
GUMBS, JEFFERY L. ASHTON and
TIMOTHY EVANS,

Defendants.

 

Q_M

This case was referred to the United States Magistrate Judge for a report and recommendation on
Plaintiff’s Motion for Extension of Time for Service (the “Motion”) (Doc. 47), filed on September 5, 2018.
(ld. at l.) On September 18, 2018, the United States Magistrate Judge entered a Report and Recommendation
(Doc. 52) recommending that the Motion be denied and that Plaintiff’s Complaint (Doc. ]) be dismissed as
to Defendants Jeffery L. Ashton and Tricia Laverne Gumbs. (ld. at 3.) The Court reviewed the Report and
Recommendation (Doc. 52) and notes that no timely objections have been filed. Accordingly, it is hereby

ORDERED and ADJUDGED that United States Magistrate Judge Daniel C. Irick’s Report and
Recommendation (Doc. 52) is APPROVED and ADOPTED and made part of this Order for all purposes,
including appellate review. Plaintiff’s Motion for Extension of Time for Service (Doc. 47) is DENIED.
Plaintift"s Complaint (Doc. l) is DISMISSED as to Defendants Jeffery L. Ashton and Tricia Laverne
Gumbs, who shall be TERMINATED as parties to this aetion. Further, Plaintiff’s request to add new

defendants in this case is DENIED based on Plaintiff’s failure to comply with Local Rule 3.01 (a).

   

DONE and ORDERED in Orlando, Florida, this

   

day of October, 20

  

 

G. KEN ALL SHARP
SENIOR UNITED STATES DIST ICT JUDGE

Copies to: Counsel of Record, Unrepresented Parties

